DISMISS; and Opinion Filed April 14, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01600-CV

                     IN THE INTEREST OF T.E.E., R.J.E., AND Z.E.

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-16655

                            MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                   Opinion by Justice Lewis
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated November 15, 2013, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated November 15,

2013, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated January 22, 2014, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s

record. We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation that he had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not paid the filing fee,
filed the docketing statement, provided the required documentation, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE


131600F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF T.E.E., R.J.E.,                     On Appeal from the 255th Judicial District
AND Z.E.                                               Court, Dallas County, Texas
                                                       Trial Court Cause No. 13-16655.
No. 05-13-01600-CV                                     Opinion delivered by Justice Lewis.
                                                       Justices Lang-Miers and Myers
                                                       participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee ELENA OCHOA recover her costs of this appeal from
appellant DONTAE ELMORE.


Judgment entered this 14th day of April, 2014.




                                                       /David Lewis/
                                                       DAVID LEWIS
                                                       JUSTICE




                                                 –3–